Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to the amendment filed on 12/31/20. Claims 1 – 20, 24 and 38 have been canceled and claims 21 – 23, 25 – 37, 39 and 40 are pending.

Claim Objections
Claims 22 and 39 are objected to because of the following informalities:  
In claim 22, line 2, “process” should be replaced with --processing--.  
	Claim 39 is improperly dependent on canceled claim 38.
Appropriate correction is required.

Response to Arguments
Applicant’s arguments with respect to amended claims 21, 27 and 35 have been considered but are moot in light of the new rejection based on the amended claim limitations.
 Examiner acknowledges Applicants’ request to hold the double patenting rejection in abeyance until the claims are found to be allowable. The double patenting rejection has been reproduced below.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 27 – 34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27, 29 – 32, 34 of copending Application No. 15/566,650 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 27 of copending Application No. 15/566,650 recites additional features such as “wherein the relay configuration parameters include a first quality threshold parameter that represents a minimum link quality for the relay UE to act as the relay and a second quality threshold parameter that represents a maximum link quality after which the relay UE cannot act as the relay” and “wherein the relay UE is configured to determine to act as the relay based on a comparison between serving cell measurements and the first and second quality threshold parameters.”
In removing certain features, the scope of the claim is merely broadened by eliminating elements and their functions. It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 21 – 23 and 35 – 37 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2016/0227518 A1) in view of Freda et al. (US 2019/0281526 A1).
Regarding claim 21, Li teaches an apparatus of a relay user equipment (UE) (Fig. 3: Relay wireless device 303) operable to decode a sidelink discovery configuration relay information element (IE) received from a base station (Network node 301; paragraphs 44 and 63), the apparatus comprising: memory (Fig. 10: memory 1005); and one or more processors (Fig. 10: processor 1010) configured to: decode, at the relay UE, a system information block (SIB) received via a broadcast from the base station, wherein the SIB includes the sidelink discovery configuration relay IE that includes one or more sidelink discovery configuration relay parameters (paragraph 63: The D2D relay configuration information may be comprised in cellular broadcast information, i.e. System Information Block (SIB) and periodically broadcasted. Further described in paragraphs 65-70: The D2D relay configuration information may comprise at least one of the following: [0066] A criteria and algorithm of selection of relay: Which in coverage wireless device that should be selected to act as relay. Also described in paragraphs 72-73 and 76: Initiating or setting up a broadcast transmission is then seen as an example of a trigger for a wireless device to start acting as a relay for D2D control information. Further described in paragraph 142); and perform, at the relay UE, a relay related sidelink operation with a remote UE based in part on the one or more sidelink paragraphs 85, 87 and 90: The relay wireless device 303 relays the D2D control information from step 604a to the out of coverage wireless device 305 using the D2D communication). 
	Li fails to explicitly disclose the steps performed by remote UE, instead of the relay UE. However, it would have been obvious to one skilled in the art before the effective filing date to realize the steps can be interchangeably performed by the remote UE and relay UE. Li also fails to explicitly disclose wherein the one or more sidelink discovery configuration relay parameters include a link quality threshold parameter for initiating a relay discovery procedure at the remote UE. 
However, Freda teaches the steps performed by the remote UE and wherein the one or more sidelink discovery configuration relay parameters include a link quality threshold parameter for initiating a relay discovery procedure at the remote UE (paragraphs 74, 100 and 222: The following may be an example of using multiple thresholds to trigger different behaviors in the remote WTRU. If a threshold is exceeded, for example, the remote WTRU may start discovery for another mobile relay, listen to Model A discovery announcements, measure link quality, and await mobile relay selection. If another threshold is exceeded, the remote WTRU may start discovery for another mobile relay, listen to Model A discovery announcements, measure link quality, await mobile relay selection, and try to establish one-to-one communication with the selected mobile relay WTRU.).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Li’s system by incorporating the 
Regarding claims 22 and 36, Li teaches the apparatus of claim 21, wherein the relay related sidelink operation includes processing, at the remote UE, a relay related sidelink discovery transmission from the relay UE (paragraphs 72-73, 85, 87 and 90: The relay wireless device 303 relays the D2D control information from step 604a to the out of coverage wireless device 305 using the D2D communication). 
Regarding claims 23 and 37, Li teaches the apparatus of claim 21, wherein the relay related sidelink operation includes a relay related sidelink communication between the remote UE and the relay UE (paragraphs 85, 87 and 90: The relay wireless device 303 relays the D2D control information from step 604a to the out of coverage wireless device 305 using the D2D communication). 
Regarding claim 35, Li and Freda teach the same limitations described above in the rejection of claim 21. Li further teaches at least one non-transitory machine readable storage medium having instructions embodied thereon for performing the functions described above in the rejection of claim 21 (paragraphs 12 and 204).

Claims 27 and 29 – 34 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2016/0227518 A1) in view of Chae et al. (US 2018/0139794 A1).
Regarding claim 27, Li teaches an apparatus of a relay user equipment (UE) (Fig. 3: Relay wireless device 303) operable to act as a relay between a remote UE (Out of coverage wireless device 305) and an base station (Network node 301; paragraph 44), the apparatus comprising: memory (Fig. 10: memory 1005); and one or more Fig. 10: processor 1010) configured to: receive, from the base station, a relay configuration message that includes one or more relay configuration parameters (paragraphs 63 and 65-70: the network node 301 transmits D2D relay configuration information to the relay wireless device 303); identify relay UE information associated with one or more relay parameters of the relay UE (paragraphs 65-66; further described in paragraph 142: wireless devices that fulfill certain criteria regarding cellular signal strength or Signal to Interference-plus-Noise Ratio (SINR) from the serving eNB (e.g. Reference Signal Received Power ( RSRP) or Reference Signal Received Quality ( RSRQ) below a given threshold). In another embodiment, the network node 301 may signal which wireless device should relay the D2D control information, where the selection is based, e.g. on uplink measurements (based on, e.g., Sounding Reference Signal (SRS)) and/or spatial measurements); determine, at the relay UE, to act as the relay for the remote UE based on the one or more relay configuration parameters and the relay UE information (paragraphs 65-66: The D2D relay configuration information may comprise at least one of the following: [0066] A criteria and algorithm of selection of relay: Which in coverage wireless device that should be selected to act as relay. Also described in paragraphs 72 and 75: the network node 301 sends a response to the relay wireless device 303. The response comprises the D2D relay configuration information which enables the relay wireless device 303 to act as a relay; paragraph 76: Initiating or setting up a broadcast transmission is then seen as an example of a trigger for a wireless device to start acting as a relay for D2D control information. Further described in paragraph 142); and transmit, from the relay UE, a discovery message to the remote UE in order to establish a direct connection between the relay UE and the paragraph 144: The relay wireless device 303 under network coverage may relay the D2D control information and optionally the D2D activity status information periodically. The out of coverage wireless device 305 may listen for the relayed D2D control information continuously. Once the out of coverage wireless device 305 has received the relayed D2D control information, the out of coverage wireless device 305 may synchronize with the network node 301 according to the timing and synchronization information in the relayed D2D control information. Refer to Figs. 3 and 6 and also paragraphs 87 and 90), wherein the relay UE is configured to relay data from the base station to the remote UE via the direct connection between the relay UE and the remote UE (Fig. 6: Steps 604a-604b; paragraph 83: The network node 301 broadcast the determined D2D control information. paragraph 87: The relay wireless device 303 relays the D2D control information from step 604a to the out of coverage wireless device 305 using the D2D communication. Also described in paragraph 90).
Li fails to explicitly disclose wherein the relay configuration parameters include a relay mobility configuration parameter that indicates an acceptable mobility state for the relay UE.
However, Chae teaches wherein the relay configuration parameters include a relay mobility configuration parameter that indicates an acceptable mobility state for the relay UE (paragraphs 112 and 115: Additionally, each of the plurality of discovery signals can include mobility information of a relay UE that transmits a corresponding discovery signal…That is, mobility information of a relay UE or remote UE may be included in the discovery signal and then transmitted. This information may be expressed as a UE's movement speed or simply included as an N-bit status).

Regarding claim 29, Li teaches the apparatus of claim 27, wherein the relay UE is in coverage of the base station and the remote UE is out-of-coverage with the base station (see Fig. 3; paragraphs 44 and 55). 
Regarding claim 30, Li teaches the apparatus of claim 27, wherein the relay UE is configured to receive the relay configuration message in a defined system information block (SIB) via a broadcast from the base station (paragraph 63: The D2D relay configuration information may be comprised in cellular broadcast information, i.e. System Information Block (SIB) and periodically broadcasted). 
Regarding claim 31, Li teaches the apparatus of claim 27, wherein the relay configuration parameters further include one or more of: a first quality threshold parameter that represents a minimum link quality for the relay UE to act as the relay; a second quality threshold parameter that represents a maximum link quality after which the relay UE cannot act as the relay; an idle parameter that indicates whether the relay UE is permitted to perform discovery and initiate a relay operation from idle mode; and a relay operation supported parameter that represents whether a cell associated with the base station permits relay operation (paragraphs 44 and 76).
Regarding claim 32, Li teaches the apparatus of claim 27, wherein the relay UE information includes one or more of: a serving cell measurement (paragraph 142: wireless devices that fulfill certain criteria regarding cellular signal strength or Signal to Interference-plus-Noise Ratio (SINR) from the serving eNB (e.g. Reference Signal Received Power ( RSRP) or Reference Signal Received Quality ( RSRQ) below a given threshold). In another embodiment, the network node 301 may signal which wireless device should relay the D2D control information, where the selection is based, e.g. on uplink measurements (based on, e.g., Sounding Reference Signal (SRS)) and/or spatial measurements).
Regarding claim 33, Li teaches the apparatus of claim 27, wherein the relay UE is configured to determine to act as the relay based on a comparison between serving cell measurements included in the relay UE information and quality threshold parameters included in the one or more configuration parameters (paragraphs 65, 66 and 142: wireless devices that fulfill certain criteria regarding cellular signal strength or Signal to Interference-plus-Noise Ratio (SINR) from the serving eNB (e.g. Reference Signal Received Power ( RSRP) or Reference Signal Received Quality ( RSRQ) below a given threshold). In another embodiment, the network node 301 may signal which wireless device should relay the D2D control information, where the selection is based, e.g. on uplink measurements (based on, e.g., Sounding Reference Signal (SRS)) and/or spatial measurements). 
Regarding claim 34, Li teaches the apparatus of claim 27, wherein the relay UE includes at least one of an antenna, a touch sensitive display screen, a speaker, a microphone, a graphics processor, an application processor, a baseband processor, an internal memory, a non-volatile memory port, and combinations thereof (inherent in wireless devices; Fig. 10; paragraphs 180 and 204). 

s 25 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2016/0227518 A1) and Freda et al. (US 2019/0281526 A1) in view of Yasukawa et al. (US 10,492,120).
Regarding claims 25 and 39, Li teaches the apparatus of claims 24 and 35, but fails to explicitly disclose wherein the relay UE is operable to act as a relay when a link quality for the relay UE exceeds the link quality threshold parameter. 
	However, Yasukawa teaches wherein the relay UE is operable to act as a relay when a link quality for the relay UE exceeds the link quality threshold parameter (col. 14, lines 31-33: The eNB10 selects, as the relay UE, a UE1 for which quality of the access link is equal to or greater than a predetermined threshold).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Li’s system by incorporating the teachings of Yasukawa, for the purpose of functioning as a relay and allowing communication when a specified link condition is satisfied.

Claims 26 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2016/0227518 A1) and Freda et al. (US 2019/0281526 A1) in view of Aminaka et al. (US 10,568,154).
Regarding claims 26 and 40, Li teaches the apparatus of claims 21 and 35, but fails to explicitly disclose the SIB is a SIB19. 
	However, Aminaka teaches the SIB is a SIB19 (col. 12, lines 63-66: broadcasted in the cell 32 by the eNodeB 31 using… SIB 19).
.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2016/0227518 A1) and Chae et al. (US 2018/0139794 A1) in view of Weigand (US 2014/0051473 A1).
Regarding claim 28, Li teaches the apparatus of claim 27, but fails to explicitly disclose transmitting a sidelink information message to the base station to indicate that the relay UE is acting as the relay for the remote UE.
However, Weigand teaches transmitting a sidelink information message to the base station to indicate that the relay UE is acting as the relay for the remote UE (paragraph 12: Other devices may be notified that the remote wireless subscriber system may act as a relay for the remote wireless subscriber system; paragraph 83). 
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Li’s system by incorporating the teachings of Weigand, for the purpose of informing the node of the operational status.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHONDA L MURPHY whose telephone number is (571)272-3185.  The examiner can normally be reached on Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/RHONDA L MURPHY/Primary Examiner, Art Unit 2462